Citation Nr: 0103164	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-20 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disability.

2.  Entitlement to service connection for muscular dystrophy 
(MD).

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for a back disability in 
an October 1953 rating decision; the veteran did not appeal 
within one year of the decision; that decision became final.

3.  The evidence received since the October 1953 rating 
decision, when considered alone or in conjunction with all of 
the evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's MD was first manifested many years after 
his discharge and there is no competent medical evidence that 
etiologically links it to his service.

5.  The veteran's heart disease was first manifested many 
years after his discharge and is associated with his MD; 
there is no competent medical evidence that etiologically 
links it to his service.

CONCLUSIONS OF LAW

1.  The October 1953 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  Evidence received since the October 1953 final RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Muscle dystrophy was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

4.  Heart disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran contends that his back condition began in 
service.  He further contends that the physical activities he 
engaged in during service triggered or aggravated his MD.  
Finally, he argues that his heart disease was first manifest 
in service.

At the time of the October 1953 rating decision, the evidence 
of record included the veteran's service medical records.  In 
May 1953 he was seen after expressing concerns about his 
heart.  His heart was evaluated as normal, and he was 
reassured and returned to duty.  Later that month, he was 
seen for complaints of low back pain, described as 
"functional".  He was returned to duty.  In June 1953, the 
veteran was seen on different occasions for complaints of 
fainting spells.  He stated that he first had fainting spells 
3 or 4 years previously.  He was diagnosed with syncope.  The 
next month, he was again hospitalized for complaints of chest 
pain and palpitations, sweating of his palms, weakness and 
spots in front of his eyes.  He was diagnosed with 
neurasthenia and transferred to another facility for 
psychiatric observation.  In August, his diagnosis was 
changed from conversion reaction to passive-dependency 
reaction.  A September 1953 report of Board of Medical 
Survey, again notes the veteran's complaints, indicating that 
they had been present since childhood, but were more frequent 
since August 1952.  He was again diagnosed with passive 
dependency reaction.  It was determined to not be the result 
of his service or to have been aggravated by his service.  
The Board recommended that the veteran be discharged from 
service.

Evidence received since the October 1953 rating decision 
includes a November 1955 VA discharge summary.  The veteran 
was admitted with the chief complaint of a "smothering" 
sensation.  The summary indicates that a physical examination 
revealed absolutely no evidence of abnormalities.  He was 
diagnosed with conversion reaction.  

Two December 1998 letters, from William C. Robertson, Jr., 
M.D., and Joseph C. Harkness, M.D., both of Lexington Clinic, 
were also added to the record.  Dr. Robertson writes that he 
has followed the veteran since 1987 for limb-girdle muscular 
dystrophy.  He indicates that the condition has been present 
since birth, but that it does not manifest itself until later 
in life.  Dr. Harkness has treated the veteran since 1995 for 
dilated cardiomyopathy associated with his limb-girdle MD.

Lexington Clinic treatment records, dating from August 1994 
to December 1998, were also associated with the record.  A 
June 1995 computed tomography (CT) scan of the veteran's 
lumbar spine shows mild degenerative changes in the articular 
facets of L4/5 and L5/S1 vertebrae and a centrally located 
prominent bulge in the L4/5 intervertebral disc.

Finally, the veteran's testimony at his October 1999 personal 
hearing was also added to the record.  During his personal 
hearing, the veteran testified that he had injured his back 
prior to his entry into service and that the physical 
exercise in service created back problems.  He further 
testified that his back was taped for 3 weeks in basic 
training and that the physician who treated him suggested he 
have his back further evaluated at his next duty assignment.  
The veteran stated that he believed his MD was either 
triggered or aggravated by his service.  He testified that he 
was treated by a cardiologist in service for palpitations.  
Subsequently, he was not treated for heart disease until the 
1990's.


Analysis

New and Material Evidence - Low Back Disorder

Since the veteran did not appeal the October 1953 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2000).  
This claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108 (West 1991).

In summary, while the veteran has submitted new evidence, 
that is, evidence that was not previously considered by the 
RO in October 1953, that the evidence is not material to 
reopen the claim, even under the more liberal standard 
announced in Hodge.  The veteran has failed to submit 
evidence that would bear directly and substantially on the 
issue to show that he currently suffers from either a low 
back disorder that is related to service, or that provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability".  While mild 
degenerative joint disease of the lumbar spine was noted in 
1995, no physician has related the present disability to 
service.  See Sanchez-Benitez v. West, 13 Vet. App. 232 
(1999).  Therefore, the veteran has not submitted new and 
material evidence, and the claim will not be reopened.  
38 C.F.R. § 3.156(a).  

Service Connection - Muscular Dystrophy and Heart Disease

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and progressive 
muscular atrophy).

The Board finds that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for MD and cardiomyopathy.  The service medical 
records show that the veteran complained of weakness in his 
knees and heart palpitations, but there were no physical 
findings at that time and his complaints were associated with 
a diagnosed personality disorder.  Moreover, there is no 
indication of record that the veteran's MD became manifest 
prior to 1987 or that his cardiomyopathy was present prior to 
1995, more than 30 and 40 years respectively after his 
discharge from service.  Although Dr. Robertson opined that 
the veteran's MD has been present since birth, he did not 
suggest that it had been aggravated by the veteran's short 
period of service.  Again, the veteran is not qualified to 
provide competent evidence with regard to these issues.  
Grottveit v. Brown, 5 Vet. App. 91, 93; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the RO has advised 
the veteran of the medical evidence necessary to grant his 
claims and the veteran has not submitted any further 
information or alleged that there are any existent medical 
evaluations or treatment records indicating an etiological 
link between his MD and cardiomyopathy and his service or any 
incident therein.  Therefore, there is no further duty to 
assist the veteran with regard to these claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Likewise, although the Board has considered and denied the 
veteran's claims on grounds different from that of the RO, 
the appellant has not been prejudiced by the Board's 
decision, because the veteran has been notified of the 
evidence necessary for these claims and there is no further 
VA duty to assist the veteran with regard to these claims.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for further consideration of the issues 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  


ORDER

New and material evidence not having been submitted, the 
issue of entitlement to service connection for a back 
condition is denied.

Service connection for muscular dystrophy is denied.

Service connection for heart disease is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

